Supreme Court of Florida
                                   ____________

                                   No. SC13-890
                                   ____________

                             JOHN N. PARKER, etc.,
                                  Petitioner,

                                          vs.

    THE BOARD OF TRUSTEES OF THE CITY PENSION FUND FOR
    FIREFIGHTERS & POLICE OFFICERS IN THE CITY OF TAMPA,
                         Respondent.

                                 [October 23, 2014]

PER CURIAM.

      In this case, we consider whether the prevailing party attorney’s fees

provisions in sections 175.061(5) and 185.05(5), Florida Statutes (2004), apply to

lawsuits brought to obtain benefits under a firefighter and police officer pension

plan established by local law. In Board of Trustees of the City Pension Fund for

Firefighters & Police Officers in the City of Tampa v. Parker, 113 So. 3d 64, 67

(Fla. 2d DCA 2013), the Second District Court of Appeal rejected the claim of the

petitioner here that he and others similarly situated were entitled to prevailing party

attorney’s fees under those statutory attorney’s fees provisions as prevailing parties

in a lawsuit to obtain benefits claimed by them under their local law pension plan.
The court concluded that the local law plan “is not part of the general statutory

construct of chapters 175 and 185,” and consequently, the petitioner’s attorney’s

fees were to be paid from the settlement proceeds. Bd. of Trustees, 113 So. 3d at

67-68. The Second District certified the following question on which it passed as

one of great public importance:

      ARE THE PREVAILING PARTY ATTORNEY’S FEES
      PROVISIONS OF SECTIONS 175.061(5) AND 185.05(5),
      FLORIDA STATUTES, APPLICABLE TO JUDICIAL
      PROCEEDINGS TO ENFORCE CLAIMS UNDER LOCAL LAW[]
      PLANS OR SPECIAL ACTS?

Id. at 70. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.

      We restate the certified question as follows because a firefighter or police

officer pension plan enacted by special act is a local law plan.

      ARE THE PREVAILING PARTY ATTORNEY’S FEES
      PROVISIONS OF SECTIONS 175.061(5) AND 185.05(5),
      FLORIDA STATUTES, APPLICABLE TO JUDICIAL
      PROCEEDINGS TO ENFORCE CLAIMS UNDER LOCAL
      LAW PLANS?

For the reasons we explain, we answer the restated certified question in the

affirmative, quash the Second District’s decision, and remand this case for

proceedings consistent with this opinion.

                                I. BACKGROUND

      Chapters 175 and 185 respectively establish minimum benefits and

minimum standards for firefighter pensions and municipal police pensions. Both


                                         -2-
chapters also specifically contemplate and authorize local law pension plans—

whether enacted by local ordinance or by special act of the Legislature—that

provide greater benefits for pensions than those required by the statutory

provisions.

      The City of Tampa opted for a local law pension plan for its firefighters and

police officers, which was adopted by a special act of the Legislature and provides

greater benefits than the minimum benefits required by chapters 175 and 185. See

ch. 2001-288, Laws of Fla. Under the City of Tampa’s pension plan in effect in

2004, certain retired firefighters and police officers were entitled to benefits under

the plan’s “13th Check Program.” Id. at § 27.

      John Parker, a retired City of Tampa firefighter, filed a class action

complaint against the Board of Trustees of the City Pension Fund for Firefighters

and Police Officers in the City of Tampa (Board) in the Circuit Court of the

Thirteenth Judicial Circuit, claiming that the Board had failed to pay eligible

beneficiaries their 13th check benefit for the fiscal year ending September 30,

2004. Parker’s complaint included a request for attorney’s fees.

      Upon further review, the Board concluded that it erroneously failed to pay

the 13th check benefit for the fiscal year ending September 30, 2004. Following

its review, the Board paid eligible retirees $5700 and eligible surviving spouses

$2850 under the 13th Check Program. Parker and the Board subsequently agreed


                                         -3-
to a settlement in which class members received the remaining outstanding

principal payments that they were entitled to under the 13th Check Program and

interest on the amounts not timely paid. The trial court approved the class action

settlement and specifically determined that the Board’s failure to pay the 13th

check benefit was a result of its erroneous interpretation of the pension contract

and applicable law.

      The trial court determined that Parker and others similarly situated are

“entitled to recover from the defendant Board of Trustees of the City Pension Fund

for Firefighters and Police Officers in the City of Tampa [their] taxable costs and

reasonable attorneys’ fees, because this case was brought ‘under or pursuant to the

provisions of’ Chapters 175 and 185, Florida Statutes.” Parker v. Bd. of Trustees

of the City Pension Fund for Firefighters & Police Officers in the City of Tampa,

No. 07-007198 (Fla. 13th Cir. Ct. order filed Mar. 4, 2010). Alternatively, the

court also found that Parker and others similarly situated are entitled to recover

their taxable costs and reasonable attorney’s fees from the Board under the

“substantial benefit” doctrine because the “action was of benefit to both the

plaintiff class and defendant in that it corrected a misinterpretation of the pension

plan and caused the distribution of benefits which had been erroneously withheld

contrary to the terms of the plan.” Id. Following an evidentiary hearing, the trial

court determined that Parker is entitled to recover from the Board attorney’s fees in


                                         -4-
the amount of $1,026,610. Parker v. Bd. of Trustees of the City Pension Fund for

Firefighters & Police Officers in the City of Tampa, No. 07-007198 (Fla. 13th Cir.

Ct. order filed Sept. 2, 2011).

      The Board appealed the trial court’s decision to the Second District,

challenging Parker’s entitlement to attorney’s fees as well as the amount of the

fees. The Second District upheld the amount of attorney’s fees awarded by the

trial court, but it reversed the trial court’s decision to require the payment of the

fees by the Board. Bd. of Trustees, 113 So. 3d at 66. The Second District

concluded that chapters 175 and 185 do not apply to the attorney’s fees award in

this case “because this litigation challenges the Board’s payments under the

Special Law’s 13th check program, which is unique to the City of Tampa.” Id. at

67. The district court reasoned that “[t]he Special Law is not part of the general

statutory construct of chapters 175 and 185.” Id. The court explained that it was

“not persuaded that the Florida Legislature intended that a unique program,

established solely by a special law specific to one jurisdiction, be controlled by an

attorney’s fee provision found in a regimen governing pension funds statewide.”

Id. The Second District also concluded that the trial court erred when it awarded

Parker attorney’s fees under the substantial benefit doctrine. Id. at 68. Instead, the

Second District concluded that the common fund doctrine applied—resulting in

Parker’s attorney’s fees being paid out of the settlement proceeds—because


                                          -5-
“[b]oth elements that implicate use of the common fund doctrine are met in this

case: the presence of a fund and a pecuniary benefit to a party.” Id. at 69.

        In the analysis that follows, we examine the governing statutory provisions

and answer the restated certified question in the affirmative. We also address the

Board’s claim that Parker failed to sufficiently plead his entitlement to attorney’s

fees.

                                    II. ANALYSIS

        Whether a party is entitled to statutory attorney’s fees is a matter of statutory

interpretation, which this Court reviews de novo. See Diamond Aircraft Indus.,

Inc. v. Horowitch, 107 So. 3d 362, 367 (Fla. 2013). In Diamond Aircraft, this

Court explained that:

        Legislative intent is the polestar that guides our analysis regarding the
        construction and application of the statute. See Bautista v. State, 863
So. 2d 1180, 1185 (Fla. 2003). Our statutory analysis begins with the
        plain meaning of the actual language of the statute, as we discern
        legislative intent primarily from the text of the statute. See Heart of
        Adoptions, Inc. v. J.A., 963 So. 2d 189, 198 (Fla. 2007). If statutory
        language is “clear and unambiguous and conveys a clear and definite
        meaning, there is no occasion for resorting to the rules of statutory
        interpretation and construction; the statute must be given its plain and
        obvious meaning.” Holly v. Auld, 450 So. 2d 217, 219 (Fla. 1984)
        (quoting A.R. Douglass, Inc. v. McRainey, 137 So. 157, 159 (Fla.
        1931)). . . . It is also well-established in Florida that a statute that
        awards attorney’s fees is in derogation of the common law rule that
        each party pay its own attorney’s fees and must be strictly construed.
        See Willis Shaw Express, Inc. v. Hilyer Sod, Inc., 849 So. 2d 276, 278
        (Fla. 2003).
107 So. 3d at 367.

                                           -6-
      Although the pension plan at issue here is a local law plan created by special

act of the Legislature, that plan exists within and is subject to the framework for

local law plans established in chapters 175 and 185. The prevailing party

attorney’s fees provisions of sections 175.061(5) and 185.05(5) are an integral part

of that statutory framework.

      Section 175.061, Florida Statutes (2004), provides with respect to firefighter

pensions:

      For any municipality, special fire control district, chapter plan, local
      law municipality, local law special fire control district, or local law
      plan under this chapter:
             ....
             (4) Each board of trustees shall be a legal entity with, in
      addition to other powers and responsibilities contained herein, the
      power to bring and defend lawsuits of every kind, nature, and
      description.
             (5) In any judicial proceeding or administrative proceeding
      under chapter 120 brought under or pursuant to the provisions of this
      chapter, the prevailing party shall be entitled to recover the costs
      thereof, together with reasonable attorney’s fees.
             (6) The provisions of this section may not be altered by a
      participating municipality or special fire control district operating a
      chapter plan or local law plan under this chapter.

Section 185.05, Florida Statutes (2004), sets out substantively identical provisions

regarding municipal police pensions.

      With respect to firefighter pensions, section 175.032(11), Florida Statutes

(2004), defines “[l]ocal law plan” as

      a defined benefit pension plan for firefighters, or for firefighters or
      police officers where included, as described in s. 175.351, established


                                         -7-
      by municipal ordinance, special district resolution, or special act of
      the Legislature, which enactment sets forth all plan provisions. Local
      law plan provisions may vary from the provisions of this chapter,
      provided that required minimum benefits and minimum standards are
      met. Any such variance shall provide a greater benefit for firefighters.
      Actuarial valuations of local law plans shall be conducted by an
      enrolled actuary as provided in s. 175.261(2).

Section 185.02(10), Florida Statutes (2004), contains a substantively identical

definition of “local law plan” for municipal police pensions.

      Sections 175.032(11) and 185.02(10) authorize the establishment of local

law plans by local ordinance or by special act of the Legislature and provide that

such local law plans may not grant lesser pension benefits than the minimum

benefits required by chapters 175 and 185, respectively. Section 175.061(5) and

185.05(5) state that the prevailing party is entitled to attorney’s fees in “any

judicial proceeding . . . brought under or pursuant to the provisions of” chapters

175 and 185, respectively.

      Section 175.061(6) and section 185.05(7) contain prohibitions on the

alteration of any of the general governance provisions in those statutory sections.

Among those provisions that are subject to the prohibition on alteration are the

prevailing party attorney’s fees provisions of sections 175.061(5) and 185.05(5).

Those fees provisions thus are integral to the overall framework established by the

Legislature. Sections 175.061(5) and 185.05(7) point to a legislative design to

ensure the availability of the prevailing party attorney’s fees.


                                         -8-
      Parker sued the Board when it failed to pay benefits under the plan’s 13th

Check Program. Parker claimed that the Board, which is statutorily created and

has exclusive responsibility for administering the pension plan, breached the

pension contract and violated chapter 2001-288, Laws of Florida, a law enacted by

special act of the Legislature as authorized by chapters 175 and 185. The Board

ultimately settled Parker’s class action complaint by paying the 13th check benefit

along with interest.

      The Board asserts that since the 13th check benefit is not a benefit

specifically required by chapters 175 and 185, Parker’s claim cannot be considered

a claim brought “under or pursuant to the provisions of” chapters 175 and 185.

The Board’s argument is based on an interpretation of the statutory attorney’s fees

provisions that is unreasonably narrow. The Board reads the attorney’s fees

provisions as though they cover only claims brought for violations of the

provisions of chapters 175 and 185. But the Legislature chose broader language.

      Pursuant to means “(1) in accordance with; (2) under; (3) as authorized by;

or (4) carrying out.” Bryan A. Garner, A Dictionary of Modern Legal Usage 721

(2d ed. 1995). We conclude that in this context—given that the local plans exist

and operate within the framework established by chapters 175 and 185—Parker’s

claim regarding the 13th check benefit was a claim “pursuant to the provisions of”

chapters 175 and 185.


                                        -9-
      We reject the Board’s argument that Parker’s complaint failed to sufficiently

plead a claim for attorney’s fees. Parker’s complaint pleaded a claim for

“plaintiff’s costs and attorney’s fees.” In Caufield v. Cantele, this Court held “that

the specific statutory or contractual basis for a claim for attorney’s fees need not be

specifically pled, and that failure to plead the basis of such a claim will not result

in waiver of the claim.” 837 So. 2d 371, 378 (Fla. 2002). The Court explained

“that merely pleading a claim for attorney’s fees is sufficient to notify the opposing

party and allow it to consider the claim in a decision on whether to proceed.” Id. at

377-78 (citing Stockman v. Downs, 573 So. 2d 835, 837 (Fla. 1991)). Therefore,

Parker was not required to specify that he was seeking attorney’s fees under

sections 175.061(5) and 185.05(5), and his complaint pleaded a claim for

attorney’s fees with sufficient specificity.

                                III. CONCLUSION

      We therefore conclude that Parker is entitled to prevailing party attorney’s

fees under sections 175.061(5) and 185.05(5). We answer the restated certified

question in the affirmative, quash the decision of the Second District Court of

Appeal, and remand this case for proceedings consistent with this opinion.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and PERRY,
JJ., concur.
CANADY, J., dissents with an opinion.


                                         - 10 -
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

CANADY, J., dissenting.

      I agree with the Second District Court of Appeal’s conclusion that the

statutory prevailing party attorney’s fees provisions are not applicable to

proceedings brought to enforce a claim for local pension plan benefits that are not

required benefits under chapters 175 and 185, Florida Statutes (2004).

Accordingly, I dissent.

      To reflect the facts presented by this case, I would rephrase the certified

question as follows:

      ARE THE PREVAILING PARTY ATTORNEY’S FEES
      PROVISIONS OF SECTIONS 175.061(5) AND 185.05(5),
      FLORIDA STATUTES, APPLICABLE TO JUDICIAL
      PROCEEDINGS TO ENFORCE CLAIMS FOR BENEFITS UNDER
      A LOCAL LAW PLAN THAT ARE NOT REQUIRED BENEFITS
      UNDER CHAPTERS 175 AND 185, FLORIDA STATUTES?

I would answer this rephrased question in the negative and approve the decision

reached by the Second District.

      The prevailing party attorney’s fee provisions in section 175.061(5), Florida

Statutes (2004), and section 185.05(5), Florida Statutes (2004), cover only

proceedings “brought under or pursuant to the provisions of” chapters 175 and 185.

The claim at issue here—a claim exclusively based on the “13th Check Program”

provided for in Tampa’s local law plan—is not a claim “brought under or pursuant



                                        - 11 -
to the provisions of” chapters 175 and 185. Benefits under the 13th Check

Program are not benefits required under any provision of chapters 175 and 185.

Entitlement to benefits under the 13th Check Program is not dependent upon any

provision in chapters 175 and 185. It cannot reasonably be said that a claim is

“brought under or pursuant to” particular statutory provisions if the establishment

of the claim does not require reference to those statutory provisions.

      It is true that Tampa’s local law plan—like any other local law plan—exists

within the framework established by chapters 175 and 185. But that does not settle

the question at issue here. Although the local law plan may exist “under or

pursuant to” chapters 175 and 185, it does not follow that all claims regarding

benefits under the local law plan are claims “brought under or pursuant to the

provisions of” chapters 175 and 185. A particular provision of law may come into

existence by authorization of a higher law, but claims to enforce the particular

provision are not said to be claims brought “under or pursuant to” the higher law.

The phrase “under or pursuant to” requires a direct connection between the claim

brought and the specific legal basis for establishing the claim.

      The Legislature could very well have provided that prevailing party

attorney’s fees would be available in all proceedings brought regarding benefits

under firefighter and police officer pension plans. Instead, the Legislature adopted




                                        - 12 -
the more narrowly focused fee provisions of sections 175.061(5) and 185.05(5). It

is not the province of the courts to expand the scope of these statutory provisions.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      Second District - Case No. 2D11-4825

      (Hillsborough County)

Katherine Eastmoore Giddings and Kristen Marie Fiore of Akerman Senterfitt,
Tallahassee, Florida, and Gerald Barnette Cope, Jr. of Akerman Senterfitt, Miami,
Florida, and Wayne Lee Thomas of Akerman Senterfitt, Tampa, Florida,

      for Petitioner

Patrick H. Gonyea of the Law Offices of Patrick H. Gonyea, P.A., Davie, Florida,
and Bruce S. Rogow and Tara A. Campion of Bruce S. Rogow, P.A., Fort
Lauderdale, Florida,

      for Respondent




                                        - 13 -